Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Hampden Gas Mart, Inc.
d/b/a Westside Mobil,

Respondent.

Docket No. C-13-1064
FDA Docket No. FDA-2013-H-0877

Decision No. CR2950

Date: October 17, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Hampden Gas Mart, Inc. d/b/a Westside Mobil,
that alleges facts and legal authority sufficient to justify the imposition of a civil
money penalty of $500. Respondent did not answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
cigarettes to minors and failed to verify that cigarette purchasers were 18 years of
age or older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21
U.S.C. § 301 et seq., and its implementing regulations, Cigarettes and Smokeless
Tobacco, 21 C.F.R. Part 1140 (2012). CTP seeks a civil money penalty of $500.

On August 21, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the Complaint to be true” and, if those facts establish
liability under the Act, issue a default judgment and impose a civil money penalty.
Accordingly, I must determine whether the allegations in the Complaint establish
violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Westside Mobil, an establishment that sells tobacco
products and is located at 562 Westfield Street, West Springfield,
Massachusetts 01089. Complaint { 3.

e On August 6, 2012, an FDA-commissioned inspector observed two
violations of 21 C.F.R. Part 1140 at Respondent’s establishment. The
inspector observed a violation of 21 C.F.R. § 1140.14(a) when “a person
younger than 18 years of age was able to purchase a package of Marlboro
cigarettes . . . at approximately 2:04 PM ET[.]” The inspector also
observed a violation of 21 C.F.R. § 1140.14(b)(1) when “the minor's
identification was not verified before the sale... .” Complaint ¥ 10.

e CTP issued a Warning Letter to Respondent on October 25, 2012. The
Warning Letter explained that the inspector’s August 6, 2012 observations
constituted violations of regulations found at 21 C.F.R. §§ 1140.14(a) and
1140.14(b)(1), and that the named violations were not necessarily intended
to be an exhaustive list of all violations at the establishment. The Warning
Letter went on to state that if Respondent failed to correct the violations,
regulatory action by the FDA or a civil money penalty action could occur
and that Respondent is responsible for complying with the law. Complaint
q 10.
e FDA received no response to the Warning Letter from Respondent, though
United Parcel Service records demonstrate that an individual named “Rice”
received the Warning Letter on October 26, 2012. Complaint § 11.

e¢ On January 30, 2013, at approximately 2:04 PM ET, FDA-commissioned
inspectors documented additional violations of 21 C.F.R. Part 1140 at
Respondent’s establishment. The inspectors documented a violation of 21
C.F.R. § 1140.14(a) when “a person younger than 18 years of age was able
to purchase a package of Newport Box cigarettes . . . [.]” The inspectors
also documented a violation of 21 C.F.R. § 1140.14(b)(1) when “the
minor's identification was not verified before the sale... .” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes to any
person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations
also require retailers to verify, by means of photo identification containing a
purchaser’s date of birth, that no cigarette purchasers are younger than 18 years of
age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent had four violations of
regulations contained in 21 C.F.R. Part 1140 within a six-month period.
Specifically, Respondent had two violations on August 6, 2012, and two violations
on January 30, 2013. Respondent’s actions on two occasions violated the
prohibition against selling cigarettes to persons younger than 18 years of age. 21
C.F.R. § 1140.14(a). Respondent’s actions on two occasions also violated the
requirement that retailers verify, by means of photo identification containing a
purchaser’s date of birth, that no cigarette purchaser is younger than 18 years of
age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions constitute
violations of law for which a civil money penalty is merited.
The regulations require me to impose a civil money penalty in an amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $2,000 for a fourth violation within a six-month
period. 21 C.F.R. § 17.2. CTP, however, has requested a fine of $500. Therefore,
I find that a civil money penalty of $500 is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

